Case 1-17-01005-ess   Doc 186-8   Filed 10/10/19   Entered 10/10/19 22:37:52




                      Exhibit G
            Case 1-17-01005-ess          Doc 186-8       Filed 10/10/19        Entered 10/10/19 22:37:52




From:                             Adam Shaw <ashaw@bsfllp.com>
Sent:                             Wednesday, August 28, 2019 5:01 PM
To:                               Chip Kaplan; Austin Smith; Lynn Swanson
Cc:                               Barbara Seniawski; Peerce, Marjorie (New York); Morr, Matthew A. (Denver)
Subject:                          RE: Golden v. Nat'l Collegiate Trust 2006-4, et al. - Citibank Discovery Issue



⚠ EXTERNAL
One of our doc request was for a list of people for whom Firstmark services their loans and who obtained a discharge in
bankruptcy after 1/1/2005. Once you identify those people (which is what the list we been asking for) you can identify
their loans and the set of service agreements that apply to those loans. It is those service agreements that we seek.

Adam Shaw
Partner

BOIES SCHILLER FLEXNER LLP
30 S. Pearl St.
Albany, NY 12207
(t) +1 518 434 0600
ashaw@bsfllp.com
www.bsfllp.com

From: Chip Kaplan [mailto:ckaplan@perrylawfirm.com]
Sent: Wednesday, August 28, 2019 4:55 PM
To: Adam Shaw <ashaw@bsfllp.com>; Austin Smith <austin@acsmithlawgroup.com>; Lynn Swanson
<LSwanson@jonesswanson.com>
Cc: Barbara Seniawski <barbara@seniawskilaw.com>; Peerce, Marjorie <PeerceM@ballardspahr.com>; Morr, Matthew
A. <morrm@ballardspahr.com>
Subject: Golden v. Nat'l Collegiate Trust 2006-4, et al. - Citibank Discovery Issue

Adam: It's my understanding that you indicated to Margie after yesterday's conference that plaintiff would
withdraw its request to Firstmark for Citibank-specific documents upon confirmation that Citibank did not own
any loans that meet plaintiff's putative class definition. I am trying to help Citibank make that
determination. Can you please clarify what criteria we should be using to determine whether a borrower whose
loan Firstmark services for Citibank would fit within the putative class? Is it a matter of comparing the loan
amount against the borrower's "cost of attendance"? Are there other considerations that bear on class
membership? Any guidance here would also help inform what documents of the consenting clients would be
responsive and/or relevant to your requests. Please let me know, thanks.

Chip


Charles Kaplan
Attorney at Law
233 South 13th Street, Suite 1400
Lincoln, NE 68508
(402)476-9200 Phone
(402)476-0094 Fax
ckaplan@perrylawfirm.com
